UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


PETER GOMEZ,

                            Petitioner,
       v.
                                                                9:19-CV-1571
                                                                (TJM)
MARK ROYCE, Supt. of the Green Haven Correctional
Facility,

                            Respondent.


APPEARANCES:                                                    OF COUNSEL:

PETER GOMEZ
15-A-3674
Petitioner, pro se
Green Haven Correctional Facility
P.O. Box 4000
Stormville, NY 12582

THOMAS J. McAVOY
Senior United States District Judge

                                    DECISION and ORDER

I.     INTRODUCTION

       Petitioner Peter Gomez seeks habeas relief pursuant to 28 U.S.C. § 2254. Dkt. No. 1,

Petition ("Pet."). On December 20, 2019, this action was administratively closed due to

petitioner's failure to properly commence the case by either paying the statutory filing fee or

filing a properly certified IFP application. Dkt. No. 3, Order. On January 21, 2020, the Court

received petitioner's filling fee and reopened this action. Dkt. No. 5, Letter f rom Petitioner;

Dkt. Entry dated 01/21/20 (indicating receipt information for the filing fee transaction); Dkt.

No. 4, Text Order Reopening Case.
        After an initial review, the Court granted petitioner leave to file an amended petition.

Dkt. No. 6, Decision and Order dated 01/27/20 ("January Order"). Specifically, the Court

held that petitioner failed to provide enough factual information to determine what claims

petitioner wanted to pursue and why he was entitled to relief. Id. at 3. Further, the Court

noted its inability to determine whether petitioner's claims were properly exhausted. Id. at 3-

5.

        On February 24, 2020, the Court received petitioner's amended petition. Dkt. No. 7,

Amended Petition ("Am. Pet."). For the reasons which follow, petitioner shall have thirty (30)

days to either file proof of commencement of his collateral state court motion or voluntarily

withdraw his plainly unexhausted claim from his amended petition. Failure to engage in

either action will result in the petition being dismissed without prejudice as unexhausted.

II.     THE PETITION

        Petitioner challenges a 2015 conviction from Albany County, pursuant to a guilty plea,

for second degree criminal sale of a controlled substance. Am. Pet. at 1-2; see also People

v. Gomez, 162 A.D.3d 1311, 1311 (3rd Dep't 2018). 1 The New York State Supreme Court,

Appellate Division, Third Department, affirmed his conviction on direct appeal, and, on

January 14, 2019, the New York Court of Appeals denied his application for leave to appeal.

Gomez, 162 A.D.3d at 1312, lv. denied, 32 N.Y.3d 1172 (2019); accord Am. Pet. at 2.

        Petitioner also filed a motion to vacate his conviction pursuant to New York State

Criminal Procedure Law § 440.10 ("440 motion") in February of 2018. Am. Pet. at 3.

Petitioner's motion was denied, without a hearing, on July 2, 2018. Id. at 3-4. Petitioner


        1
            Citations to the petition and exhibits refer to the pagination generated by CM/ECF, the Court's electronic
filing system.

                                                          2
explained that he did not further appeal the decision because all of his legal documents were

destroyed when a toilet flooded his cell. Id. at 5. Petitioner also continually references his

intention to file a belated appeal or second 440 motion to challenge whether the trial court

had jurisdiction over his case. Id. at 10-12.

       Petitioner contends that he is entitled to habeas relief because (1) his plea was

coerced and, therefore, involuntary (Am. Pet. at 5-7); (2) the search warrant lacked probable

cause because the underlying affidavit was supported by false and unreliable evidence (id. at

7-8); (3) his statement was obtained in violation of the Fifth Amendment (id. at 8-9); and (4)

the trial court lacked jurisdiction over petitioner's case (id. at 10-12). For a more complete

statement of petitioner's claims, reference is made to the amended petition.

III.   DISCUSSION

       An application for a writ of habeas corpus may not be granted until a petitioner has

exhausted all remedies available in state court unless "there is an absence of available State

corrective process" or "circumstances exist that render such process ineffective to protect the

rights of the applicant." 28 U.S.C. § 2254(b)(1)(A), (B)(i), (ii).

       To satisfy the exhaustion requirement, a petitioner must do so both procedurally and

substantively. Procedural exhaustion requires that a petitioner raise all claims in state court

prior to raising them in a federal habeas corpus petition. O'Sullivan v. Boerckel, 526 U.S.

838, 845 (1999). Substantive exhaustion requires that a petitioner "fairly present" each claim

for habeas relief in "each appropriate state court (including a state supreme court with

powers of discretionary review), thereby alerting that court to the federal nature of the claim."

Baldwin v. Reese, 541 U.S. 27, 29 (2004) (citations omitted). In other words, petitioner "must



                                                  3
give the state courts one full opportunity to resolve any constitutional issues by invoking one

complete round of the State's established appellate review process." O'Sullivan, 526 U.S. at

845.

        Here, petitioner plainly states that his fourth claim has not been exhausted. Am. Pet.

at 11-12 (indicating "No" when asked whether "all grounds for relief . . . ha[d] . . . been

presented to the highest state court having jurisdiction.").2 Further, petitioner explains that,

while he intends on initiating a collateral attack at some point in state court, there are none

presently pending. O'Sullivan, 526 U.S. at 845.

        There is no basis on the record before this Court to conclude that there is an absence

of available State corrective process (e.g., where there is no further state proceeding for a

petitioner to pursue) or circumstances exist that render that state court process ineffective to

protect petitioner's rights (e.g. where further pursuit would be futile). 28 U.S.C. §

2254(b)(1)(B)(i), (ii); Lurie v. Wittner, 228 F.3d 113, 124 (2d Cir. 2000). Petitioner has state

court remedies available to him and, given his prior 440 motion and statements in his

amended petition, he knows how to pursue them. Therefore, it is not futile to require him to

complete exhaustion of his state court remedies before pursuing a federal habeas petition.

        Accordingly, if petitioner wishes to move forward with all of the claims presently

included in his amended petition, he may not do so until he has properly exhausted them. 28

U.S.C. § 2254(b)(1)(A), (B)(i), (ii); O'Sullivan, 526 U.S. at 845. While petitioner's papers do

not reflect his awareness that his petition was filed prematurely as a sort of protective filing,


        2
           Petitioner's first three claims were the subject of his direct appeal. Gomez, 162 A.D.3d at 1311-1312
(holding that petitioner's "challenge to the voluntariness of his guilty plea is unpreserved," the trial court "properly
denied suppression of [petitioner's] statement because it was spontaneous and not elicited by police interrogation,"
and "[t]he court properly determined that the warrant applications, read together, established the confidential
informant's reliability and basis of knowledge.").

                                                           4
petitioner has explicitly asked for a stay in his amended petition. Am. Pet. at 13-14.

         When a district court is presented with a "mixed petition" containing both exhausted

and unexhausted claims, it may dismiss the petition without prejudice or retain jurisdiction

over the petition and stay further proceedings pending exhaustion of state remedies. Rhines

v. Weber, 544 U.S. 269, 275-76 (2005). This "stay and abeyance" procedure should be

"available only in limited circumstances" where the petitioner can show both (1) "good cause"

for failing to "exhaust his claims first in state court" and (2) that his unexhausted claims are

not "plainly meritless." Id. at 277. While there is no exact definition of what constitutes good

cause,

              [d]istrict courts in this Circuit have primarily followed two different
              approaches . . . Some courts find "that a petitioner's showing of
              'reasonable confusion' constitute[s] good cause for failure to
              exhaust his claims before filing in federal court." . . . Other courts
              require a more demanding showing – that some external factor give
              rise to the petitioner's failure to exhaust the claims.

Knight v. Colvin, No. 1:17-CV-2278, 2019 W L 569032, at *4 (E.D.N.Y. Feb. 11, 2019)

(internal citations omitted).

         Petitioner has not argued, much less established, that he had "good cause" for failing

to exhaust his claims in state court before filing his petition. Petitioner does not appear to

have any difficulty navigating through the state court for a direct appeal or collateral attack.

Moreover, petitioner indicated that he required a stay here because his claims were

unexhausted, a task that could only be completed if he filed a subsequent 440 motion in

state court, illustrating his knowledge of proper exhaustion. Am. Pet. at 13-14. Further,

petitioner has not demonstrated any difficulties pursuing the present habeas petition in this

Court. Where petitioner had deficiencies in his past filings, he has complied with the Court's


                                                 5
direction and effectively corrected them to allow his case to progress. Thus, it cannot be said

that petitioner is expressing confusion about the state court appellate process or the

trajectory of a habeas petition in federal court. Cf Rivera, 2017 WL 3017713, at *3 (finding

good cause where a petitioner demonstrated "reasonable confusion about whether a state

filing would be timely[,]" and thus uncertainty over whether her claims were properly

exhausted in state court) (citing Pace v. Diguglielmo, 544 U.S. 408, 416-17 (2005)).

       Accordingly, at this time, the Court cannot grant petitioner's request for a stay. If

petitioner wishes to continue with all four claims in his amended petition, he must file a 440

motion to exhaust the fourth and final claim. Upon the commencement of a parallel state

court proceeding, the Court would then reevaluate the need for a stay mainly because, as

the Supreme Court has stated, in dicta, "a stay will be preferable . . . and . . . will be the only

appropriate course in cases . . . where an outright dismissal could jeopardize the timeliness

of a collateral attack." Zarvela v. Artuz, 254 F.3d 374, 380 (2d Cir. 2001) (citing Duncan v.

Walker, 533 U.S. 167, 182-83 (2001) (Stevens, J., with whom Souter, J. joins, concurring in

part in the judgment)).

       Petitioner could also choose to move forward with his petition by voluntarily

withdrawing his fourth – admittedly unexhausted – claim and pursuing only his exhausted

claims, Grounds 1 through 3. Zarvela, 254 F.3d at 382. However, because petitioner seeks

relief pursuant to section 2254, any potential claims are subject to the "gate keeping"

provisions of section 2244, including the restrictions upon the filing of "second or successive"

section 2254 habeas petitions under subsection (b). Petitioners are g enerally permitted to

only file one section 2254 petition challenging a particular state court judgment. Once that

first petition has been decided on the merits, a petitioner may not file a second or successive

                                                 6
petition challenging the same state court decision or determination without first seeking

permission to do so from the appropriate federal Court of Appeals–in this case, the Second

Circuit. 28 U.S.C. § 2244(b). Because of these restrictions, if petitioner chooses to

voluntarily withdraw the fourth claim and move forward with his petition, he may be forever

losing the ability to bring his fourth claim in federal court.

         In sum, there are deficiencies with the amended petition and it is unclear to the Court

how petitioner would prefer to proceed. Accordingly, petitioner shall have thirty (30) days to

either (1) file proof of commencement of a 440 motion in state court addressing his fourth,

unexhausted, claim or (2) voluntarily withdraw the fourth claim and proceed with the

remaining claims. If petitioner chooses to do nothing, the Court will dismiss the petition

without prejudice because it is unexhausted. Rhines, 544 U.S. at 275-76. If petitioner allows

this to happen, he is warned that he would be coming close to the expiration of the statue of

limitations. This would be relevant if, in the future after the termination of the statute of

limitations, petitioner attempted to re-file his claims because petitions filed after the expiration

of the statute of limitations are generally barred.3




         3
            The AEDPA's one-year limitations period generally begins to run from the date on which the state criminal
conviction became final by the conclusion of direct review or by the expiration of the time to seek direct review. 28
U.S.C. § 2244(d)(1)(A). When petitioners do not seek certiorari in the United States Supreme Court, a state
conviction becomes final ninety (90) days after the New York Court of Appeals denied leave to appeal. Gonzales
v. Thaler, 565 U.S. 134, 148-49 (2012); Saunders v. Senkowski, 587 F.3d 543, 547 (2d Cir. 2009). Properly filed
state court applications for relief operate to toll the limitations period if those applications are filed before the one-year
limitations period expires. 28 U.S.C. § 2244(d)(2); Saunders, 587 F.3d at 548. The tolling provision excludes from
the limitations period only the time that the state relief application remains undecided, including the time during which
an appeal from the denial of the application was taken. Saunders, 587 F.3d at 548.
          The Third Department affirmed petitioner's conviction on direct appeal, and the New York Court of Appeals
eventually denied petitioner's application for leave to appeal on January 14, 2019. Gomez, 162 A.D.3d at 1312, lv.
denied, 32 N.Y.3d 1172 (2019); accord Am. Pet. at 2.. Petitioner's conviction was due to become final ninety days
later; however, because that fell on a Sunday, the date was extended until Monday, April 15, 2019. Thaler, 565 U.S.
at 148-49. Petitioner, therefore, would have until April 15, 2020 to timely re-file any subsequent federal habeas
petition.

                                                              7
IV.    CONCLUSION

       WHEREFORE, it is

       ORDERED that, within thirty (30) days of the filing date of this Decision and Order,

petitioner must either (1) file proof of commencement of a 440 action regarding petitioner's

fourth claim or (2) seek voluntary dismissal of the fourth claim; and it is further

       ORDERED that upon such filing, the Clerk is directed to return the file to the Court for

further review; and it is further

       ORDERED that if petitioner fails to take any action, the Court shall dismiss the petition

without prejudice as unexhausted; and it is further

       ORDERED that the Clerk serve a copy of this Decision and Order upon the parties in

accordance with the Local Rules.

Dated: February 27, 2020




                                                 8
